Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“smoke generating assembly for providing a flow of smoke into the smoking chamber” in claim 1, which is being interpreted as “a smoldering chamber 160 which is configured for receiving combustible material 162” (Par. 0030)
“drive mechanism for selectively rotating the auger” in claim 13, which is being interpreted as “a drive motor 282 and a transmission assembly 284 or another suitable geared arrangement for transferring torque from drive motor 282 to rotating auger 240” (Par. 0049).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the augur” and “the combustible material.” There is insufficient antecedent basis for this limitation in the claim. It is assumed that claim 13 was intended to depend on claim 11 and that it depending on claim 1 is a typographical error.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-10, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US 9930897 B2, hereinafter “Blue”) in view of Bogdon (US 2014/0360387 A1) and Barber (US 2016/0100594 A1).
Regarding claim 1, Blue discloses an indoor smoker (“oven” 20 for smoking food, Col. 3 lines 12-15, Figs. 1-10) defining a vertical direction (top to bottom in Fig. 4) and a horizontal direction (side to side in Fig. 4), the indoor smoker comprising: 
a cabinet (“cabinet” 24, Fig. 1A); 
a smoking chamber (“food preparation chamber” 50, Fig. 4) positioned within the cabinet (Fig. 4), the smoking chamber being defined at least in part by a chamber wall (see Annotated Fig. 6); 

    PNG
    media_image1.png
    408
    536
    media_image1.png
    Greyscale


a smoke generating assembly (comprising a smoldering chamber “heat and smoke chamber” 52, which is configured for receiving combustible material, such as “wood or other solid fuel” Col. 1 lines 60-63) for providing a flow of smoke into the smoking chamber  (Col. 4, lines 5-12) through a chamber inlet (84) defined above the chamber wall 
a rack assembly (comprising the ladder rack and racks as defined below) positioned within the smoking chamber, the rack assembly comprising: 
a ladder rack (comprising the support plate as set forth below) mounted to the chamber wall, the ladder rack comprising a support plate (“perforated panel” faces 68) that is spaced apart from the chamber wall to define a flow plenum (the “smoke channel” 72), the support plate having one or more receiving parts horizontal portions of rack hanger 75); and 
one or more racks (racks 80) removably mountable in the receiving slots of the ladder rack (the racks can be “suspended…in any desired configuration,”  and are movable between positions, Col. 4 lines 30-40).
Blue differs from the instant application in the following ways: Blue fails to explicitly disclose the chamber inlet being defined in the chamber wall, and the support plate defining one or more receiving slots for the racks.
Regarding the chamber inlet being defined in the chamber wall: Bogdon teaches, in an indoor smoker (“ambient or cool temperature smoker 10,” Par. 0042), the chamber inlet being defined in the chamber wall (see Annotated Fig. 7 below and “an opening in the right wall 60 of the smoker primary housing 52 can be provided adjacent to a lower portion of plenum to provide fluid communication between smoke plenum and right smoke chamber 80,” Par. 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Blue by configuring the chamber inlet to be defined in, rather than above, the chamber wall, because this amounts to a simple substitution of one inlet 

    PNG
    media_image2.png
    316
    478
    media_image2.png
    Greyscale

Regarding the receiving parts for the racks being slots defined in the wall, Barber teaches, in an indoor smoker (“apparatus and system for smoking or grilling food,” Par. 0002), a ladder rack mounted to the chamber wall, the ladder rack comprising a support plate (72) that is spaced apart from the chamber wall to define a flow plenum (77), the support plate defining one or more receiving slots (79); and one or more racks (58) removably mountable in the receiving slots of the ladder rack. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Blue by replacing the rack hangers 75 and openings74 with support slots having openings as taught by Barber, because this amounts to a simple substitution of one rack mounting system known in the art for another with predictable results (both allow the racks to be removably supported in the 
Regarding claim 2, Blue as modified above discloses the one or more receiving slots are offset from the chamber inlet along the vertical direction (both Blue and Bogdon disclose this, so Blue as modified above teaches this as well).
Regarding claim 5, Blue discloses the ladder rack defines a plenum width measured along a horizontal direction between the support plate and the chamber wall (the width of plenum 72). While Blue fails to disclose the specific dimensions of the chamber and plenum, although Fig. 4 appears to show a plenum approximately 5% of the width of the chamber, making the plenum width greater than five percent of a total width of the smoking chamber would have been obvious to one of ordinary skill in the art because it amounts to a change in size which, absent criticality or evidence that the devices would perform differently, does not amount to a patentable distinction. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Blue discloses the rack assembly comprises two ladder racks positioned on opposite sides of the smoking chamber (Fig. 4 shows one rack on the left and one on the right).

    PNG
    media_image3.png
    375
    196
    media_image3.png
    Greyscale
 Fig. 4
Regarding claim 7, Blue discloses the two ladder racks are identical (see Fig. 4).
Regarding claim 8, Blue, as modified by Barber in claim 1 above, discloses each of the one or more receiving slots define a flow area (Fig. 2 and Par. 0024 describing how smoke enters the smokebox via the slots). Blue teaches that optimum uniform heat distribution throughout the cooking chamber occurs with orifices 74 at the top of the cooking chamber are larger in diameter than those at the bottom of the cooking chamber. Barber further teaches the flow area of at least one of the receiving slots is different than the flow area of another one of the receiving slots (“the openings may be larger near the bottom of the cooking chamber and smaller near the top of the cooking chamber,” Par. 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blue by Barber by configuring the flow area of some receiving slots to be different than the flow area of the upper receiving slots as taught by Barber in order to “help provide an even temperature throughout the smoker,” (Barber Par. 0025).
Regarding claim 9, the modified Blue discloses the one or more racks comprises: four racks spaced equidistantly along the vertical direction within the smoking chamber (Fig. 4).
Regarding claim 10, Barber teaches the chamber inlet is defined on a bottom half of the chamber wall (Barber Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Blue by configuring the chamber inlet to be defined in, rather than above, the chamber wall, because this amounts to a simple substitution of one inlet position (one in the middle of the wall) known in the art for another (the original upper inlet position) with predictable results (both allow smoke to be transferred to the plenum and chamber).
Regarding claim 15, Blue as modified by Bogdon and Barber discloses the rack assembly substantially as set forth with respect to claim 1 above (note that “for an indoor smoker, the indoor smoker comprising a smoking chamber positioned within a cabinet and being defined at least in part by a chamber wall, the chamber wall defining a chamber inlet for receiving a flow of smoke from a smoke generating assembly,” is the intended use of the rack assembly, and thus is not given patentable weight.)
Regarding claim 16, Blue as modified by Bogdon and Barber discloses the rack assembly substantially as set forth with respect to claim 2 above.
Regarding claim 18, Blue as modified by Bogdon and Barber discloses the rack assembly substantially as set forth with respect to claim 5 above.
Regarding claim 19, Blue as modified by Bogdon and Barber discloses the rack assembly substantially as set forth with respect to claim 6 above.
Regarding claim 20, Blue as modified by Bogdon and Barber discloses the rack assembly substantially as set forth with respect to claim 8 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Bogdon and Barber, as applied to claim 1 or 11, and further in view of Christen (US Pat. 3856374).
	Regarding claim 3, Blue discloses the ladder rack securing the support plate to the chamber wall by L-shaped pieces (see edges of 78 in Fig. 6 attached to hooks 76), but fails to teach this mounting being by L-shaped flanges. However, Christen teaches, in a smoker, panels (see 16, Fig. 5) having a plurality of L-shaped flanges (8, Fig. 5) for mounted to each panel for securing the support plates to another wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blue by replacing the mounting mechanism of Blue with L-shaped mounting flanges as taught by Christen because it amounts to a simple substitution of one mounting mechanism known in the art for another with predictable results (allowing panels to be mounted to one another).
 Claim 4 us rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Bogdon and Barber and Christen as applied to claim 15 and further in view of Cooper et al. (US 2014/0123861 A1, hereinafter “Cooper”).
	Regarding claim 4, Blue discloses the apparatus set forth above but fails to teach shoulder bolts securing the rack assembly. However, Cooper teaches, in a cooking device, a plurality of shoulder bolts attached to a wall and securing a device (shoulder bolt 42, Fig. 1, Par. 0044), wherein each of a plurality of mounting flanges defines shoulder slot apertures (40) for receiving the plurality of shoulder bolts to secure the ladder rack to the chamber wall (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Blue by using shoulder bolts inserted into apertures as taught by Cooper in place of the hooks 76 in the hook and rack assembly of Blue because it amounts to a simple substitution of one mounting mechanism known in the art for another with predictable results.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Bogdon and Barber, as applied to claim 1, and further in view of Hutton et al. (US 2004/0226550 A1, hereinafter “Hutton”).
Regarding claim 11, Blue discloses the smoke generator assembly comprises a smoke barrel (firebox 42) defining a smoldering chamber (86) that extends between a first end and a second end along a central axis (left to right side of 86 in Fig. 9), the smoke barrel being configured for receiving combustible material (such as wood, Col. 4 line 85), and a smoldering heater (gas jet 90, a smoldering heater as it causes the wood to smoke/smolder) in thermal communication with the smoke barrel for smoldering the combustible material (Fig. 8 and Col. 4 lines 61-67). Blue fails to teach an auger being rotatable around the central axis.
Hutton teaches, in a smoke generator assembly (Fig. 3) having a smoke barrel (24) defining a smoldering chamber (Annotated Fig. 3) that extends between a first end and a second end along a central axis (Annotated Fig. 3), the smoke barrel being configured for receiving combustible material (70); an auger (44) positioned within the smoke barrel and being rotatable about the central axis for selectively urging the combustible material from the first end toward the second end of the smoldering chamber (Par. 0019); and a smoldering heater (68) in thermal communication with the smoke barrel for smoldering the combustible material Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blue by configuring the smoke generator assembly and barrel to have an auger rotatable around the central axis in order to move the wood pellets (or other combustible material) along, which allows the pellets to be heated to smoldering but not ignited (Hutton Par. 0021) and replenish old material for smoking. 
Regarding claim 12, Blue fails to teach a hopper. However, Hutton teaches a hopper (56, Fig. 3) for depositing the combustible material into the smoldering chamber (Par. 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blue by adding a hopper as taught by Hutton in order to make it easier to add more pellets.
Regarding claim 13, Blue fails to teach the drive mechanism. However, Hutton teaches a drive mechanism (a drive motor 48 and a transmission assembly, not pictured, which transmits rotational energy from the motor to the auger) for selectively rotating the auger (Par. 0019); and a controller (handle 52 and latch, Par. 0019) operably coupled to the drive mechanism and being configured for intermittently rotating the auger to advance the combustible material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Blue by adding a drive mechanism and controller for the drive mechanism as taught by Hutton in order to drive the auger to rotate automatically (Hutton Par. 0019).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Bogdon and Barber, as applied to claim 1, and further in view of Fujie et al. (US 2009/0136638 A1, hereinafter “Fujie”) and Shinohara et al. (US 2004/0191146 A1, hereinafter “Shinohara”).
Regarding claim 14, Blue discloses an exhaust duct (81) extending between a chamber outlet defined by the smoking chamber and a discharge vent (the opening in flue 81) defined by the cabinet (Fig. 4), but fails to teach an air handler and catalytic converter.
However, Fujie teaches, in an indoor smoker, an air handler (17, Fig. 1) fluidly coupled with an exhaust duct (the duct ending in 18, Fig. 1) for urging the flow of smoke from the smoking chamber, through the exhaust duct, and out of a discharge vent (the opening to the right of 18); and a catalyst (catalyst, Par. 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Blue by adding an air handler as taught by Fujie in order to improve the exhaust function of the device.
Regarding the catalytic converter, Shinohara teaches a catalytic converter positioned within an exhaust duct (3, Fig. 2), the catalytic converter comprising a catalytic element (3a) and a catalyst heater (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Blue by adding a catalytic converter as taught by Shinohara in order to remove harmful components in the exhaust gas (Shinohara Par. 0018).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Bogdon and Barber as applied to claim 15 and further in view of Christen and Cooper.
Regarding claim 17, Blue as modified by Christen and Cooper teaches the apparatus substantially as set forth with respect to claims 3 and 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson discloses an indoor smoker (“oven” 20, Figs. 1-5, where the oven is “designed to prepare food products, generally by cooking with heat, steam, flavored smoke or any combination thereof,” Col. 3 lines 30-33) defining a vertical direction (up-down in Fig. 3) and a horizontal direction (left-right in Fig. 3), the indoor smoker comprising: a cabinet (“cabinet” 22, Figs. 1-2); a smoking chamber (“food product preparation chamber” 56, Fig. 3) positioned within the cabinet (Fig. 3), the smoking chamber being defined at least in part by a chamber wall (24A, Fig. 4A, and 26A, Fig. 5A); a smoke generating assembly (“flavor generator” 64, comprising a smoldering chamber (which is configured for receiving combustible material) for providing a flow of smoke into the smoking chamber; and a rack assembly positioned within the smoking chamber, the rack assembly comprising: a ladder rack mounted to the chamber wall, the ladder rack comprising a support plate (72) that is spaced apart from the chamber wall to define a flow plenum (77), the support plate defining one or more receiving slots (79); and one or more racks (58) removably mountable in the receiving slots of the ladder rack.
Barber discloses an indoor smoker (“apparatus and system for smoking or grilling food,” Par. 0002) defining a vertical direction (top to bottom in Figs. 1-2) and a horizontal direction (side to side in Figs. 1-2), the indoor smoker comprising: a cabinet (“cabinet” 100, Figs. 1-2); a smoking chamber (“smokebox/cooking chamber” 104, Fig. 2) positioned within the cabinet (Fig. 2), the smoking chamber being defined at least in part by a chamber wall (the “outer sidewalls” defined in Par. 0025); a smoke generating assembly (comprising a smoldering chamber “firebox/fire chamber” 102, which is configured for receiving combustible material, such as “charcoal, wood, pellets,” etc., Par. 0024) for providing a flow of smoke into the smoking chamber  (Par. 0024) through a chamber inlet (“transfer space,” Par. 0024); and a rack assembly (as defined below) positioned within the smoking chamber, the rack assembly comprising: a ladder rack (as set forth below) mounted to the chamber wall, the ladder rack comprising a support plate (inner sidewalls 106) that is spaced apart from the chamber wall to define a flow plenum (the “space between the sidewalls” which is “open to the bottom fire chamber, “ Par. 0025), the support plate defining one or more receiving slots (“sidewall slots,” Par 0024 and Fig. 2); and one or more racks (“cooking racks,” Par. 0024) removably mountable in the receiving slots of the ladder rack (“cooking racks…inserted in the sidewall slots,” Par. 0024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761